Opinion issued August 7, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00660-CV
                            ———————————
              IN RE J.A.P.G, A.N.P.G., AND W.D.P.G., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators have filed a motion for voluntary dismissal of their petition for writ

of mandamus.1 No prior opinion has issued in this original proceeding. Accordingly,

we grant the motion and dismiss relators’ petition for writ of mandamus. Cf. TEX. R.

APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.



1
      The underlying case is In the Interest of J.A.P.G., A.N.P.G., and W.D.P.G., Minor
      Children, cause number 2018-15068, pending in the 246th District Court of Harris
      County, Texas, the Honorable Chelsie Ramos presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.